DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
 US 20190110058 A1  (hereinafter Chien)
 US 20100296581 A1 (hereinafter Metoevi)
US 20110109796 A1 (Fig.3, para 24; motion vector refinements depending on block size)
US 20190089961 A1 (selective motion vector refinement; para 125, Fig.11)
US 20190261018 A1 (Adaptive motion vector refinement, Figs.11-13 Fig.8, para 7, abstract, title)
X. Chen, J. An, J. Zheng, “EE3: Decoder-Side Motion Vector Refinement Based on Bilateral Template Matching,” JVET-E0052, Jan. 2016 (Fig.1 and related discussion; motion vector refinement on the decoder side based on template matching of samples from two reference frames)



Response to Remarks/Arguments

Rejection made under 35 USC § 112 have been withdrawn in view of amendments to the claims.
Applicant’s arguments with respect other rejection have been fully considered but are moot/ not persuasive for following reason.

Re: Prior art rejection of independent claims
Applicant argued in substance that the prior art does not teach determining whether the SAD is greater than or equal to the size-dependent threshold value, refining the initial motion vector to generate a refined motion vector of the current block and wherein “the size-dependent value is a function of a coding unit width and coding unit height”

The argued claimed limitation with context is reproduced below:

“determining whether the SAD is greater than or equal to a size-dependent threshold value, wherein the size-dependent threshold value is a function of a coding unit width and a coding unit height; when it's determined that the SAD is greater than or equal to the size-dependent threshold value, refining the initial motion vector to generate a refined motion vector of the current block”


Examiner respectfully disagrees and argues that Chien teaches that refining the initial motion vector is performed based on SAD {para 161}. Whether to refine or not is based on the size of block {para 163}, selection of specific SAD is based on the size of the block {para 162}. It is understood that Block size is based on the height and width of the block , also see para 55, 59.

Para 149 of Chien also teaches “motion vector information from an initial candidate list of motion vector information based on a size of the current block and/or a motion vector precision for refined motion vector information to generate the candidate list of motion vector information. In some examples, to prune, video encoder 20 and/or video decoder 30 may: (1) remove a merge candidate from a candidate list of motion vector information; or (2) omit refinement of the merge candidate. To prune, video encoder 20 and/or video decoder 30 may determine a motion vector precision (e.g., pixel precision) for refined motion vector information.

And the refinement of candidate motion vector depends on a threshold {mvdth } that depends on width and height of the block {para 151}

In another word Chien is teaching motion vector refinement based on size/width-height dependent threshold. Also teaches SAD is used for this purpose. Additionally implied that SAD/metrics depends on the block size.

Only difference is, whiling Chien is not explicit about finding whether SAD is greater than or equal to a size-dependent threshold. 

However Metoevi. Teaches residual energy is greater than a width dependent threshold {Thr16 for 16x16 block, meaning Thr16 is for width and height of 16} the motion vector is refined (Fig.12, step 1208 and 1210). The residual energy E is equivalent term of SAD (para 89-90, equation 2 represent sum of absolute value {square means it is absolute value, because the term does not dependents on sign}),    
While different terms used in Chien , Metoevi or applicant’s claimed, these terms are equivalent and interchangeable in the context of the claims. For instant Chien indicates SAD and SSE {sum of square difference} are same/interchangeable {para 162}, this is also common knowledge of rudimentary math. Therefore even fthough Metoevi “E” does not explicitly say “absolute”, it is also a sum of square error {SSE}. One of ordinary skill in the art would have no issue, combining these two prior arts together.

Therefore, applicant’s arguments are not persuasive

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore, the arguments are similarly not persuasive.
 
Re: Double patenting rejection
Applicant has not argued specific reason, simply mentioned that just because claims are amendment. As can be seen from the new analysis, the claims remained rejected under double patenting rejection



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 10-12, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Metoevi.
	
	
Regarding Claim 1. Chien teaches a method of decoder-side motion vector refinement (DMVR) [(para 139, Fig.12; second techniques in Fig.7 para 114)]  comprising:	 obtaining an initial motion vector of a current block of a video frame [(para 139; MV0; also see para 115)] :	 obtaining prediction sample values in two reference frames of the current block according to the initial motion vector [(para Tn, and R0’ are samples values from two reference frame based on initial MV; also see para 115 )] :	 computing a sum of absolute differences (SAD) according to the prediction sample values[(calculating cost measure for two reference pictures {para 140}; cost measures can be SAD {para 141};  also see para 116)] :
refining the initial motion vector to generate a refined motion vector of the current block based on the SAD [(para 161, 162; Chien also indicate that the refinement is dependent upon block size {para 162, 149} and “determine whether the sub-block motion refinement is enabled” para 163)] .


Chien does not explicitly show determining whether the SAD is greater than or equal to a size-dependent threshold value, wherein the size-dependent threshold value is a function of a coding unit width and a coding unit height: when it's determined that the SAD is greater than or equal to the size-dependent threshold value, refining the initial motion vector to generate a refined motion vector of the current block

However, in the same/related field of endeavor, Metoevi teaches 	 determining whether the SAD is greater than or equal to a size-dependent threshold value: [(Fig.12; box 1208; energy E is SADs for corresponding MV; para 143, 144; E is determined based on the reference samples related to initial MV V0; para 139; Thr16 and Thr8 are depending on coding unit height and width i.e. for coding unit 16x16 and 8x8 respectively; also see para 89 & 90;  please note the prior art teaches one of the alternatives {between “greater than” or “equal”, besides considering the manner of threshold greater than teaches greater than or equal, because this would matter of the exact number that the threshold is selected)] :
wherein the size-dependent threshold value is a function of a coding unit width and a coding unit height [(Metoevi para 139; Thr16 and Thr8 are depending on coding unit height and width i.e. for coding unit 16x16 and 8x8 respectively. Thr16 for 16x16 block, meaning Thr16 is for width and height of 16.  it should be also noted that Chien teaches related size dependent threshold that dependents on width and height of the block {Chien para 151})] .
	 when it's determined that the SAD is greater than or equal to the size-dependent threshold value, refining the initial motion vector to generate a refined motion vector of the current block.[( Fig.12; box 1208=YES, motion vector V0 is refined; please note the prior art teaches one of the alternatives {between “greater than” or “equal”, besides considering the manner of threshold greater than teaches greater than or equal, because this would matter of the exact number that the threshold is selected )]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because both the prior art teaches the motion vector refinement dependent upon block size, therefore combining the specifics of Metoevi into Chien would provide predictable result [(Chien also indicated that the refinement is dependent upon block size {para 162, 149} and “determine whether the sub-block motion refinement is enabled” para 163)]  

 





Chien additionally teaches with respect to claim 5. The method of claim 1, wherein the refining the initial motion vector to generate a refined motion vector of the current block, comprises:	 performing a distortion-based search to obtain a motion vector offset [(“may check all values of dMV inside search window 154 and 158 to determine which value of dMV results in the best match between first reference block” para 116; the dMV is the offset {para 116}; the matching with reference block indicates distortion based search ; also see para 174)] :	 generating the refined motion vector based on the initial motion vector and the motion vector offset [(dMV to PMV0 in para 116)] .

Regarding Claim 6. Please see the analysis of claim 1 and note the following,
 Chien additionally teaches a method of inter prediction for a current block of a frame in a video[(para 171)] , comprising:	 obtaining a first reference patch and a second reference patch based on an initial motion vector of the current block [(see analysis of claim 1 and note in Fig.7 and Fig.12 that the samples are patches or boxes)] :	 computing a sum of absolute differences (SAD) between the first reference patch and the second reference patch [(para 116, para 140-141)] :	
Chien does not explicitly show determining whether the SAD is greater than or equal to a size-dependent threshold value: when it's determined that the SAD is less than the size-dependent threshold value, obtaining a prediction value of the current block based on the initial motion vector.

However, in the same/related field of endeavor, Metoevi teaches 	 determining whether the SAD is greater than or equal to a size-dependent threshold value: [(Fig.12; box 1208; energy E is SADs for corresponding MV; para 143, 144; E is determined based on the reference samples related to initial MV V0; para 139; Thr16 and Thr8 are depending on coding unit height and width i.e. for coding unit 16x16 and 8x8 respectively; also see para 89 & 90;  please note the prior art teaches one of the alternatives {between “greater than” or “equal”, besides considering the manner of threshold greater than teaches greater than or equal, because this would matter of the exact number that the threshold is selected)] :	 when it's determined that the SAD is less than the size-dependent threshold value, obtaining a prediction value of the current block based on the initial motion vector.[( Fig.12; box 1208=NO)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because both the prior art teaches the motion vector refinement dependent upon block size, therefore combining the specifics of Metoevi into Chien would provide predictable result [(Chien also indicate that the refinement is dependent upon block size {para 162, 149} and “determine whether the sub-block motion refinement is enabled” para 163)]  


Metoevi additionally teaches with respect to claim 7. The method of claim 6, wherein the method further comprises:	 when it's determined that the SAD is greater than or equal to the size-dependent threshold value, refining the initial motion vector to generate a refined motion vector of the current block .[(Metoevi  Fig.12; box 1208=YES)]
.
Regarding Claims 8: Please see analysis of claims 5 


Chien additionally teaches with respect to claim 10. The method of claim 6, wherein computing the sum of absolute differences (SAD) between the first reference patch and the second reference patch, comprises:	 computing the SAD between a subset of samples of the first motion compensated reference patch and a corresponding subset samples of the second motion compensated reference patch [(para 116, para 140-141 and “may search a small range around the signaled MV” para 148; the that the reference patches are offset by MV, they are motion compensated {Fig.7, & 11})].

Regarding Claims 11-12, 15: Please see analysis of claims 1-2, 5 and note Chien teaches apparatus, comprising: a non-transitory memory having processor-executable instructions stored thereon: and a processor, coupled to the memory, configured to execute the processor-executable instructions to perform operations to implement such methods [(Chien para 8)] 

Regarding Claims 16-18, 20: Please see analysis of claims 6-8 & 10 and note Chien teaches apparatus, comprising: a non-transitory memory having processor-executable instructions stored thereon: and a processor, coupled to the memory, configured to execute the processor-executable instructions to perform operations to implement such methods [(Chien para 8)] 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 6-7, 10-12, 16-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 of U.S. Patent No. US 11178426 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant independent claims are taught by the patented claim 1 (method) or claim 17 (apparatus). The limitations of independent claims are subset of patented claim 1 or 17, with some obvious variation in wording. Additionally, “CU size-dependent threshold” understood to be the width and height of CU, as that’s what defines cu size. Therefore, the instant independent claims are at least obvious over the patented claim 1. Other instant dependent claims above are also at least, obvious over claim 1, as similar limitations can be found in patented claim 1.

Claims 5, 8, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 of U.S. Patent No. US 11178426 B2 in view of Chien. The patented claim does not explicitly teach performing a distortion-based search to obtain a motion vector offset and generating the refined motion vector based on the initial motion vector and the motion vector offset. However this is taught by Chien (see the prior art analysis). Therefore these claims are obvious by applying same motivation as prior art analysis

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486